Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-16-00181-CV

THREE THOUSAND FOUR HUNDRED FORTY-FIVE DOLLARS ($3,445.00) UNITED
                      STATES CURRENCY,
                           Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-08281
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 21, 2016

DISMISSED FOR WANT OF PROSECUTION

           This appeal arises from the State’s suit to seize money from pro se appellant Jason Harrell

a/k/a Jason Borg. Because Appellant has wholly failed to present any issue for appellate review,

we affirm the trial court’s judgment.

           On May 23, 2014, the State of Texas filed an Original Notice of Seizure and Intended

Forfeiture of Three Thousand Four Hundred Forty-Five Dollars ($3,445.00) United States

Currency. On November 19, 2014, Appellant answered. On September 17, 2015, the State moved
                                                                                          04-16-00181-CV


for traditional summary judgment on its seizure and forfeiture cause of action. On October 13,

2015, the trial court granted the State’s motion, and Appellant appealed.

        On August 17, 2016, Appellant filed his brief. The brief did not comply with Rule 38.1 of

the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the handwritten

seven-page brief had, inter alia, the following defects. No part of the brief contained any citations

to the record. Contra id. R. 38.1(g) (“The statement [of facts] must be supported by record

references.”); id. R. 38.1(i) (“The brief must contain . . . appropriate citations . . . to the record.”).

The great majority of the brief recited alleged facts and complaints, but the brief offered only a

few sentences that might be construed to present a legal argument specifying how the trial court

erred and why this court should reverse the trial court’s judgment. Contra id. (“The brief must

contain a clear and concise argument for the contentions made . . . .”). The brief did not recite the

standard of review; it contained no citations to rules or statutes, and only two references to case

law. Of the two cases referenced, only one included a citation. Contra id. (requiring “appropriate

citations to authorities”).

        On August 25, 2016, we struck Appellant’s brief and ordered Appellant to file an amended

brief by September 9, 2016. We warned Appellant that “the amended brief must correct all of the

violations listed [in the August 25, 2016 order] and fully comply with the applicable rules.” See,

e.g., id. R. 9.4, 9.5, 38.1. We also warned Appellant that if the amended brief did not comply with

our August 25, 2016 order, we could “strike the brief, prohibit [Appellant] from filing another, and

proceed as if [Appellant] had failed to file a brief.” See id. R. 38.9(a); see also id. R. 38.8(a)

(authorizing this court to dismiss an appeal if an appellant fails to timely file a brief).

        On September 6, 2016, Appellant filed an amended brief consisting of five handwritten

pages. Three of the pages contain no legal arguments (i.e., identity of the parties, index of

authorities, and certificate of service).
                                                   -2-
                                                                                             04-16-00181-CV


        Only the cover page and the fourth page contain any text that might be intended as legal

arguments. The cover page has three sentences; the fourth page has two. The two-sentence

argument section cites a forfeiture hearing statute, TEX. CODE CRIM. PROC. ANN. art. 59.05(b)

(West 2006), and a single case, $136,205.00 (Johnson) v. State, 848 S.W.2d 888, 890 (Tex. App.—

Houston [14th Dist.] 1993, no writ). But Appellant’s two-sentence argument section is not “a clear

and concise argument for the contentions made [that are supported by] appropriate citations to

authorities and to the record.” Even considering the cover page’s three additional sentences, we

necessarily conclude Appellant’s brief fails to present an argument showing how the trial court

erred by granting the State’s motion.

        Appellant’s amended brief fails to comply with the Rules of Appellate Procedure or our

August 25, 2016 order; 1 it is wholly inadequate to present any questions for appellate review. See

Ruiz v. State, 293 S.W.3d 685, 693 (Tex. App.—San Antonio 2009, pet. ref’d); Robert L. Crill,

Inc. v. Bond, 76 S.W.3d 411, 423 (Tex. App.—Dallas 2001, pet. denied). We strike Appellant’s

amended brief, prohibit him from filing another brief in this appeal, and dismiss this appeal for

want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 38.9(a), 42.3(b). Appellant’s motion for this

court to order an evidentiary hearing and to appoint counsel on appeal is denied.

                                                      PER CURIAM




1
 The brief does not include a statement of facts. Contra TEX. R. APP. P. 38.1(g). No part of the amended brief
contains any citations to the record. Contra id. R. 38.1(g), (i).

                                                     -3-